 
 
EXHIBIT 10.2



 
SECOND AMENDMENT
   
TO THE
   
AK STEEL HOLDING CORPORATION
   
STOCK INCENTIVE PLAN
         
(as amended and restated as of October 16, 2008)
 



Pursuant to the power of amendment reserved to the Board of Directors of AK
Steel Holding Corporation in Section 11.1 of the AK Steel Holding Corporation
Stock Incentive Plan (as amended and restated as of October 16, 2008) (the
“Plan”), the Plan is hereby amended as follows effective as the dates indicated
below:


(1)  
Effective as of October 22, 2009, Section 6.8 is changed in its entirety to read
as follows:



“6.8           Termination of Employment.  Except as hereinafter provided,
Options granted under the Plan may not be exercised by any person, including a
transferee of any rights under an Option Award, unless the Participant is then
in the employ of the Company and unless the Participant has remained
continuously so employed since the date of grant of the Option.  Subject to the
duration set forth in Section 6.4, Options shall be exercisable as follows
unless otherwise provided by the Committee:


(a)           in the case of a Participant’s death, any outstanding Options
which have not yet vested in accordance with the applicable Option Award
Agreements shall immediately vest and be exercisable:


(i)           if the Participant’s death occurs while employed by the Company,
by the Beneficiary or representative during a period of three (3) years
following the date of the Participant’s death; or


(ii)           if the Participant’s death occurs after his Retirement, but
before the third anniversary of his Retirement, by the Beneficiary or
representative on or before the third anniversary of his Retirement;


(b)           in the case of the Participant’s Disability, any outstanding
Options which have not yet vested in accordance with the applicable Option Award
Agreements shall immediately vest and be exercisable by the Participant or by
the Participant’s appointed representative during a period of three (3) years
following the date of the Participant’s last day worked;


(c)           in the case of the Participant’s Retirement, any outstanding
Options which have not yet vested shall continue to vest in accordance with the
applicable Option Award Agreements and such vested Options shall be exercisable
by the Participant during a period of  three (3) years following the date of the
Participant’s last day worked;


(d)           in the case of a Participant’s involuntary termination of
employment:

                                                         
 
 

--------------------------------------------------------------------------------

 

(i)           if such termination is for reasons other than Cause, any
outstanding Options which have not yet vested shall continue to vest in
accordance with the applicable Option Award Agreements and such vested Options
shall be exercisable by the Participant during a period of three (3) years
following the date of the Participant’s last day worked; or


(ii)           if such termination is for Cause, by the Participant on or before
his last day worked whether or not the Committee has made its final
determination that there is Cause for termination as of that last day worked;
and


(e)           in the case of a Participant’s voluntary termination of
employment, his last day worked.”


(2)  
Effective as of January 1, 2010:

 
 
(a)  
In Article 2, the definition of “Retirement” is changed in its entirety to read
as follows:

 
“(hh)           “Retirement” shall mean termination of employment with the
Company or any affiliate of the Company with eligibility to immediately commence
to receive a pension under the Company’s noncontributory defined benefit pension
plan as in effect on the Employee’s termination date, or termination of
employment with the Company or any affiliate of the Company after: (1)
completion of at least 30 years of employment  with the Company, (2) attainment
of age 60 and completion of at least 5 years of employment with the Company, or
(3) attainment of age 55 and completion of at least 10 years of employment with
Company.  With respect to an individual who is not a participant in the
Company’s noncontributory pension plan, Retirement also shall mean any
termination of employment with the Company which would have entitled such
individual to be eligible to immediately commence to receive a pension under the
Company’s noncontributory defined benefit pension plan had the individual been a
participant.”


(b)  
Section 7.5(a) is changed in its entirety to read as follows:



“(a)           Restrictions with respect to Shares covered by an outstanding
Restricted Stock Award held by a Director shall lapse upon the date of his or
her mandatory retirement from the Board by reason of age.  In the case of an
Employee’s Retirement, restrictions remaining in respect of a Restricted Stock
Award held by that employee as of the date of Retirement shall continue to lapse
and vest after Retirement as provided in the applicable Award Agreement;
provided however, the Company may in its sole discretion reduce each outstanding
Restricted Stock Award held by such employee with respect to which restrictions
have not yet lapsed by the number of Shares sufficient in value to pay the
employee’s share of any tax withholdings required in connection with such
continued vesting after Retirement.  Any outstanding restrictions shall lapse in
case of death or Disability of the holder of a Restricted Stock Award.  Evidence
of Disability will be entitlement to disability income benefits under the
Federal Social Security Act; and”

 
 
- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, AK Steel Holding Corporation has caused this Second
Amendment to the Plan to be executed this 2nd day of November, 2009.





 
AK STEEL HOLDING CORPORATION
       
By: 
/s/ David C.Horn    
David C. Horn, Senior Vice President,
   
General Counsel and Secretary

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 3 -


